Exhibit 10.7

Named Executive Officers Salary and Bonus Arrangements for 2008

Base Salaries

The base salaries for 2008 for the executive officers (the “named executive
officers”) of First PacTrust Bancorp, Inc. (the “Company”) and Pacific Trust
Bank who will be named in the compensation table that will appear in the
Company’s upcoming 2007 annual meeting proxy statement are as follows:

 

Name and Title

   Base Salary

Hans R. Ganz

President and Chief Executive Officer

   $ 248,797

James P. Sheehy

Executive Vice President—Secretary and Treasurer

   $ 134,350

Melanie M. Stewart

Executive Vice President—Lending

   $ 143,991

Regan J. Lauer

Senior Vice President—Controller

   $ 99,215

Lisa Goodwin

Senior Vice President—Information Systems

   $ 96,965

Description of 2008 Bonus Incentive Plan

On January 22, 2008, the Company’s Board of Directors approved a cash incentive
bonus plan for 2008 (the “2008 Bonus Plan”) for all officers and employees of
the Company and the Bank. The 2008 Bonus Plan is essentially the same as the
2007 Bonus Plan for administration employees, however a separate plan was
created for branch operation staff. Bonuses will be paid under the 2008 Bonus
Plan in early 2009 if and to the extent the Company’s performance in 2008 meets
or exceeds certain minimum levels on certain key performance indicators.

The key performance indicators used to determine whether any bonuses will be
paid under the 2008 Bonus Plan will be the same for all administration
employees. The amounts of the bonuses under the 2008 Bonus Plan, if earned, will
be determined, in part, by multiplying the employee’s salary by an the
employee’s payout percentage up to a maximum of 45% of salary, plus a
discretionary component which may or may not be paid in whole or in part based
on the Compensation Committee’s qualitative assessment of individual
contributions toward the Company’s success relative to Customer Service, Deposit
Growth, Compliance, Loan Originations and Portfolio Growth, Loan Charge-Off and
Delinquency Ratios. While the payout percentages will vary from employee to
employee, they will increase proportionately for all employees if and to the
extent the Company attains a net income level above the minimum threshold. All
named executive officers are eligible under the plan.

For branch operations staff a separate bonus plan has been created that is tied
to individual deposit growth goals by branch and is not dependent on the general
income of the Company.

Discretionary Bonus 2008: The total discretionary amount available for
distribution to all employees will not to exceed 5% of after-tax net income with
a minimum of $150 thousand.

Director Fee Arrangements for 2008

Each director of First PacTrust Bancorp, Inc., (the “Company”) also is a
director of Pacific Trust Bank (the “Bank”). As of the March 7, 2008 shareholder
record date for the 2008 annual meeting, each non-employee director receives an
annual retainer fee of $2,000 plus a fee of $600 for each Bank board meeting
attended. In addition, the Chairman of the Board receives an additional $300 per
Bank board meeting attended and each director receives $200 per committee
meeting attended. Attendance by telephone is compensated at one-third the rate
for directors attending in person. Directors are not paid a fee for service on
the Company’s board. There are no deferred compensation arrangements with any
non-employee director.

 

1